DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application 16/506,516 is filed on 12/30/2020.  Claims 1-20 are pending.  This office action is Final.
The Examiner has attempted to contact Applicant’s representative, James Baudino (Reg. No. 43,486) to perform compact prosecution.

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
On page 6 of the Applicant’s remarks about the double patenting rejection, the double patenting rejection remains because the Applicant has not filed the Terminal Disclaimer.
On pages 7-8 of the Applicant’s remarks the Applicant states that, “There appears to be no disclosure in Samar that a query to the database contains any sensitive data. To the contrary, in Samar, the query would appear to be an ordinary query to access contents in a database, and then the database system determines whether the user issuing the query has access rights to the requested data”. (Samar, paragraphs 0029-0030). The Applicant further states although “Samar does appear to disclose the function of encrypting and decrypting, there appears to be no teaching in Samar that any decryption function is performed on a query to the database or that any query to the database of Samar includes sensitive data”.
(Samar: para. 0011).  Samar discloses if the user is not a sensitive user, and the data item is not sensitive the query is processed under ordinary query to access contents in a database (Samar: para. 0011).   Samar discloses that the sensitive data item is encrypted and can be decrypted by a sensitive user (Samar: para. 0002, 0005, 0010, 0015).  
On pages 8-9 of the Applicant’s remarks the Applicant states that, “Martino does not appear to generate a modified query including decrypted sensitive data and then generate a database query using the modified query as recited by Claim 1”. 
(B).  The Examiner disagrees with the Applicant.  Martino discloses “generate a modified query including decrypted data and then generate a database query using the modified query”, because Martino discloses generating a modified query by using the first protocol, and the database query is generated using the modified query, because Martino discloses the modified query is translated from a first protocol to a second protocol, the second protocol is used by the database query (Martino: para. 0030, 0036, 0039).
 On page 9 of the Applicant’s remarks the Applicant states that the prior art of Zane and Martino do not disclose, “query pre-parser perform at least two different functions generate a modified query including the decrypted sensitive data part; and generate a database query using the modified query”.  
(C).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On pages 9-10 of the Applicant’s remarks the Applicant states that, Independent Claim 16 recites “a host computer system having "a metadata service system (MSS)," "a database management system (DBMS)" having "a database" and "a query pre-parser," and where the "MSS is configured to determine if a query received by the query pre-parser has a sensitive data part" and "if the query received by the query pre-parser has the sensitive data part," the query pre-parser is configured to "decrypt the sensitive data part of the query," "generate a modified query including the decrypted sensitive data part," "generate a database query using the modified query," and "transmit the database query to the database." (emphasis added).
(D).  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 10 of the Applicant’s remarks the Applicant states that Ahmed discloses, “the routing handler decouples the services hosting framework from the storage backend infrastructure”.  
(E).  First, Ahmed discloses a host is an entity that supplies a service to a tenant (Ahmed: col. 4, line 43).  A host infrastructure includes hardware and software provided by the host for use by the tenant (Ahmed: col. 4, lines 44-45).  A host platform includes platform service including infrastructure services and security and privacy services (Ahmed: col. 4, lines 47-49, 57-61, the infrastructure services and security and privacy services includes KMS (Key Management System).    Ahmed discloses host services may include one or more security privacy services, which includes key management services, and the host services includes infrastructure (i.e. metadata service system, MSS).  Ahmed discloses the infrastructure services which includes the MSS van be invoked by the security and privacy services, which includes a key management service (i.e. KMS, Ahmed: col. 8, lines 27-38).  Thus, the Examiner asserts that the KMS and MSS are communicatively coupled to each other, because (1) they are both in the host computer system, and (2)  the KMS which is part of the security and privacy services can invoke services such as the infrastructure services which includes the MSS (i.e. content repository).      
(F).  Ahmed discloses one embodiment that discloses the logical routing handler is decoupled from the services hosting framework.  However, Ahmed also discloses the logical routing handler which is part of infrastructure services is included in the services hosting framework (Ahmed: col. 4, lines 47-49, 57-61, the infrastructure services includes the content repository (i.e. MSS)).  Further, Ahmed discloses the content repository may be a storage device having any configuration, and may be used to manage both data and metadata, the components may be implemented in a host infrastructure, thus the content repository is part of the services hosting framework (Ahmed: col. 20, lines 23-35).








Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-3, 6, 8-11, 14-16, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,366,248 in view of Ahmed et al (8,291,490), in view of Zane 2005/0028134.  Although the claims at issue are not identical, they are not patentably distinct from each other because a side-by-side comparison of claims 1-3, 6, 8-11, 14-16, and 18-19 of the co-pending application and claims 1-5 of Patent 10,366,248 is given in the following table to show their similarities and differences listed below:
            
         Co-Pending Application 16/506,516			Patent 10,366,248


1. A hosted service system for protecting sensitive data, the system comprising: a host computer system having a hardware processor, wherein the host computer system includes: a database management system (DBMS), the DBMS having: a database; and a query pre-parser; and a processing application configured to process a request from a tenant system and route the processed request as a query to the query pre-parser; and wherein the query pre-parser is configured to: decrypt a sensitive data part of the query; generate a modified query including the decrypted sensitive data part; generate a database query using the modified query; and transmit the database query to the database.

2. The system of claim 1, wherein the host computer system further includes a metadata service system (MSS), and wherein the MSS is configured to determine if the query received by the query pre-parser has the sensitive data part.
3. The system of claim 1, wherein the host computer system further includes an encryption key management system (KMS), and wherein the query pre-parser is configured to receive an encryption key to decrypt the sensitive data part from the KMS.
6. The system of claim 1, wherein the DBMS further includes a results handler configured to: receive a database query result (DB query 
8. The system of claim 1, further comprising a user registry and access control management element (UR-ACM), wherein the UR-ACM is configured to authenticate a user of a client associated with the tenant system.
9. A method, comprising: processing a request received from a tenant system and routing the processed request as a query to a query pre-parser of a database management system (DBMS); decrypting, by the query pre-parser, a sensitive data part of the query; generating, by the query pre-parser, a modified query including the decrypted sensitive data part; generating, by the query pre-parser, a database query using 
10. The method of claim 9, further comprising determining, by a metadata service system (MSS), if the query received by the query pre-parser has the sensitive data part.
11. The method of claim 9, further comprising receiving, by the query pre-parser from an encryption key management system (KMS), and encryption key to decrypt the sensitive data part.
14. The method of claim 9, further comprising: receiving a database query result (DB query result) from the database; determining if a part of the DB query result is associated with the sensitive data; and if the part of the DB query result is associated with the sensitive data: encrypting the part of the DB query result; and generating a modified DB query result including the encrypted part of the DB query result. 
15. The method of claim 14, further comprising receiving an encryption key associated with the part of the DB query associated with the sensitive data from an encryption key management system (KMS).
16. A hosted service system for protecting sensitive data, the system comprising: a host computer system having a hardware processor, wherein the host computer system includes: a metadata service system (MSS); and a database management system (DBMS), the DBMS having: a database; and a query pre-parser; and wherein the MSS is configured to determine if a query received by the query pre-parser has a sensitive data part; and if the query received by the query pre-parser has the sensitive data part, the query pre-parser is configured to: decrypt the sensitive data part of the query; generate a modified query including the decrypted sensitive data part; generate a database query using the modified query; and transmit the database query to the database.
18. The system of claim 16, wherein the host computer system further includes an encryption key management system (KMS), and wherein the query pre-parser is configured to receive an encryption key to decrypt the sensitive data part from the KMS. 19. The system of claim 16, wherein the MSS is configured to maintain metadata of the sensitive data part, and wherein the metadata includes encryption information.




1.  A hosted service system for protecting sensitive data, the system comprising: a
host computer system having hardware processor, wherein the host system includes: 
a federation server; and database management system (DBMS) the DBMS having a database; a query pre-parser, wherein the query pre-parser is configured to receive via the federation server, communications from a key management system (KMS) and a  a determination if the query received by the query pre-parser has a part of the query associated with the sensitive data; if the part of the query is associated with the sensitive data; receive, from the KMS, at least one encryption key corresponding to the part of the query; decrypt the part of the query using the at least one encryption
key corresponding to the part of the query; and generate a modified query, wherein the modified query includes the decrypted part of the query; generate a database query (DB query) using at least one of the query or modified query; and transmit the DB query to the database; and the results handler are both communicatively to coupled to the federation server.

2.  The system of claim 1, wherein: the KMS is configured to function as a repository of encryption keys, the encryption keys being used to encrypted sensitive data of the tenant system, wherein the sensitive data is at least a part of the data of the tenant system; the MSS is configured to maintain metadata of the sensitive data, wherein the metadata includes encryption information; and the results handler is communicatively coupled to the MSS and the KMS via the federation server, and wherein the results handler is configured to: receive a database query result (DB query result) from the database; determine if a part of the DB query result is associated with the sensitive data, wherein the determination is performed by the MSS; if the part of the DB query result is associated with the sensitive data; receive, from the KMS, at least one encryption key corresponding to the part of the DB query result; encrypt the part of the DB query result using the least one encryption key corresponding to the part of  and generate a modified DB query result, wherein the modified query result includes the encrypted part of the DB query result; generate a query result using at least one of the DB query result or the modified DB query result; and transmit the query result.  
3. The system of claim 2, further comprising a user registry and access control management element (UR-ACM), wherein the UR-ACM being communicatively coupled to the federation server and wherein the UR-ACM is configured to authenticate a user of a client associated with the tenant system.
4. The system of claim 3, further comprising:
a processing application communicatively coupled to the federation server and the UR-ACM, wherein the host system includes the processing application, and wherein the processing application includes:
a response builder, wherein the response builder is configured to: process a query result from the results handler; and route the 
5. The system of claim 4, further comprising: a proxy, wherein the proxy is communicatively coupled to the KMS, the MSS, the federation server and the UR-ACM, wherein the tenant system includes the proxy, and further wherein proxy is configured to: receive a client request from the client; determine if a part of the client request is associated with the sensitive data, wherein the determination is performed by the MSS; if the part of the client request is associated with sensitive data; receive, from the KMS, at least one encryption key corresponding to the part of the client request; encrypt the part of the client request using the at least one encryption key corresponding to the part of the client request; and generate a modified client 







Although the 10,366,248 patent does not disclose the following limitation(s), U.S. Patent No. 8,291,490 (“Ahmed”) discloses the following limitation(s):
a processing application configured to process a request from a tenant system and route the processed request as a query of a database management system (DBMS).
Thus, one of ordinary skill in the art of database management would have been motivated, to “a processing application configured to process a request from a tenant system and route the processed request as a query of a database management system (DBMS)” of 10,366,248 with Ahmed (8,291,490) is that Software as a Service (SaaS) is defined as software deployed as a hosted service and that can be accessed over the Internet (Ahmed: col. 4, lines 62-64)  Saas platform provides supports the design, build, and concurrent deployment of multiple web services on a services hosting platform (Ahmed: col. 5, lines 1-7).
Although the 10,366,248 patent does not disclose the following limitation(s), U.S. Patent Application Publication No. 2005/0028134 (“Zane”) discloses the following limitation(s):
routing the processed request as a query to a query pre-parser of a database management system (DBMS).
 “routing the processed request as a query to a query pre-parser of a database management system (DBMS)” of 10,366,248 with Zane (2005/0028134) is that a DBMS includes a query parser that takes a native SQL query and produces a parse tree structure (Zane: para. 0050). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 9, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zane et al (2005/0028134) in view of Samar et al (2002/0078049) and further in view of Martino et al (2013/0058468). 
As per claim 1, Zane discloses a hosted service system for protecting sensitive data, the system comprising:
a host computer system having a hardware processor, wherein the host computer system includes (Zane: para. 0053):
a database management system (DBMS), the DBMS having (Zane: para. 0049, DBMS #10, See Fig. 1): 
a database (Zane: para. 0049, See Fig. 1); and 
a query pre-parser (Zane: para. 0050, query parser #13, See Fig. 1); and
a processing application configured to process a request from a tenant system and route the processed request as a query to the query pre-parser; and wherein the query pre-parser is configured to (Zane: para. 0050, 0054).
Zane does not explicitly disclose decrypt a sensitive data part of the query.
Samar discloses decrypt a sensitive data part of the query (Samar: para. 0005, 0007, 0047, decrypt a sensitive data part (i.e. sensitive information)).
It would have been obvious to one of ordinary skill in the art before the filing date to include decrypt a sensitive data part of the query of Samar with the system of the query pre-parser of Zane both are analogous in the art of queries, the motivation is that this is a security measure that insures that sensitive data can be protected by storing the sensitive data in encrypted form on a database system, and only the entity that possess the proper decrypt key can access the sensitive data (Samar: para. 0005).


            Martino discloses generate a modified query including the decrypted data part (Martino: para. 0039, 0040); generate a database query using the modified query (Martino: para. 0027, create a database query (i.e. generate a database query); and transmit the database query to the database (Martino: para. 0029, i.e. routing module sends the database query to the database).
            It would have been obvious to one of ordinary skill in the art before the effective filing date to include generate a modified query including the decrypted data part; generate a database query using the modified query; and transmit the database query to the database of Martino with the combination of Zane and Samar all are analogous in the queries, the motivation is that allowing a user to easily and seamlessly create a database query without having special knowledge of the system that will process the database query (Martino: para. 0027).

As per claim 9, Zane discloses a method, comprising:
Zane discloses processing a request received from a tenant system and routing the processed request as a query to a query pre-parser of a database management system (DBMS) (Zane: para. 0049, DBMS #10, 0050, query parser #13, See Fig. 1).
Zane does not explicitly disclose decrypting, a sensitive data part of the query.
Samar discloses decrypting, a sensitive data part of the query (Samar: para. 0005, 0007, 0047, decrypt a sensitive data part (i.e. sensitive information)).
It would have been obvious to one of ordinary skill in the art before the filing date to include decrypt a sensitive data part of the query of Samar with the system of the query pre-(Samar: para. 0005).
Zane and Samar do not explicitly disclose generating, a modified query including the decrypted data part; generating, a database query using the modified query; and transmitting, the database query to a database of the DBMS.
           Martino discloses generating, a modified query including the decrypted data part (Martino: para. 0039, 0040); generating, a database query using the modified query (Martino: para. 0027, create a database query (i.e. generate a database query); and transmitting, the database query to a database of the DBMS (Martino: para. 0029, i.e. routing module sends the database query to the database).
           It would have been obvious to one of ordinary skill in the art before the effective filing date to include generating, a modified query including the decrypted data part; generating, a database query using the modified query; and transmitting, the database query to a database of the DBMS of Martino with the combination of Zane and Samar all are analogous in the queries, the motivation is that allowing a user to easily and seamlessly create a database query without having special knowledge of the system that will process the database query (Martino: para. 0027).

As per claim 14, Zane, Samar, and Martino discloses the method of claim 9.
Zane does not explicitly disclose receiving a database query result (DB query result) from the database; determining if a part of the DB query result is associated with the sensitive data; 
Samar discloses receiving a database query result (DB query result) from the database; determining if a part of the DB query result is associated with the sensitive data; and if the part of the DB query result is associated with the sensitive data: encrypting the part of the DB query result (Samar: para. 0010-0012, 0046-0047, encrypting the sensitive information of the query).
It would have been obvious to one of ordinary skill in the art before the filing date to include receiving a database query result (DB query result) from the database; determining if a part of the DB query result is associated with the sensitive data; and if the part of the DB query result is associated with the sensitive data: encrypting the part of the DB query result of Samar with the system of the query pre-parser of Zane both are analogous in the art of queries, the motivation is that this is a security measure that insures that sensitive data can be protected by storing the sensitive data in encrypted form on a database system, and only the entity that possess the proper decrypt key can access the sensitive data (Samar: para. 0005).
Zane and Samar does not explicitly disclose generating a modified DB query result.
Martino discloses generating a modified DB query result (Martino: para. 0039, 0040).
            It would have been obvious to one of ordinary skill in the art before the effective filing date to include generating a modified DB query result of Martino with the combination of Zane and Samar all are analogous in the queries, the motivation is that allowing a user to easily and seamlessly create a database query without having special knowledge of the system that will process the database query (Martino: para. 0027).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zane et al (2005/0028134) in view of Samar et al (2002/0078049), and in view of Martino (2013/0058468) and further in view of Zoellner (8,463,815).
As per claim 8, Zane, Samar, and Martino discloses the system of claim 1.
Zane, Samar, and Martino does not explicitly disclose further comprising a user registry and access control management element (UR-ACM), wherein the UR-ACM is configured to authenticate a user of a client associated with the tenant system.
Zoellner discloses comprising a user registry and access control management element (UR-ACM), wherein the UR-ACM is configured to authenticate a user of a client associated with the tenant system (Zoellner: col. 8, lines 22-41, UR-ACM #70, MSS/metadata #110, See Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a user registry and access control management element (UR-ACM), wherein the UR-ACM is configured to authenticate a user of a client associated with the tenant system of Zoellner with Zane-Samar-Martino combination all are analogous in the art of databases, the motivation is that controlling access to file system object is an efficient security method that ensures that only authorized users will be able to access file system objects (Zoellner: see col. 1, lines 15-21). Further, the motivation to have a UR-ACM coupled to MSS that is coupled to KMS is that when the user is authenticated by the UR-ACM, the file system object can also be secured by having the KMS of Ahmed-Zane combination.





Claims 16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahmed et al (8,291,490) in view of Zane et al (2005/0028134) in view of Samar et al (2002/0078049) and further in view of Martino et al (2013/0058468). 

As per claim 16, Ahmed discloses a hosted service system for protecting sensitive data, the system comprising:
Ahmed discloses a host computer system having a hardware processor, wherein the host computer system includes (Ahmed: col. 4, lines 43-60, host computer system (i.e. host is Saas host):
a metadata service system (MSS) (Ahmed: col. 20, lines 29-36, content repository is a storage device that manages metadata, thus the Examiner asserts that the content repository is the MSS).
Ahmed do not explicitly disclose a database management system (DBMS), the DBMS having: a database; and a query pre-parser.  
 Zane discloses a database management system (DBMS), the DBMS having: a database (Zane: para. 0049, DBMS #10, See Fig. 1); and a query pre-parser (Zane: para. 0050, query parser #13, See Fig. 1)).
It would have been obvious to one ordinary skill in the art at the time of the invention to include a database management system (DBMS), the DBMS having: a database; and a query pre-parser of Zane with Ahmed both are analogous in the art of database management, the motivation is that Zane improves on the prior art for processing database queries (Zane: para. 0012).  

Samar discloses to determine if a query received has a sensitive data part; and if the query received has the sensitive data part, decrypt the sensitive data part of the query (Samar: para. 0005, 0007, 0047, decrypt a sensitive data part (i.e. sensitive information)).
It would have been obvious to one of ordinary skill in the art before the filing date to include determine if a query received has a sensitive data part; and if the query received has the sensitive data part, decrypt the sensitive data part of the query of Samar with the system of the query pre-parser of Zane both are analogous in the art of query’s, the motivation is that this is a security measure that insures that sensitive data can be protected by storing the sensitive data in encrypted form on a database system, and only the entity that possess the proper decrypt key can access the sensitive data (Samar: para. 0005).
Ahmed, Zane, and Samar does not explicitly disclose generate a modified query including the decrypted sensitive data part; generate a database query using the modified query; and transmit the database query to the database.
Martino discloses generate a modified query including the decrypted sensitive data part (Martino: para. 0039, 0040); generate a database query using the modified query (Martino: para. 0027, create a database query (i.e. generate a database query); and transmit the database query to the database (Martino: para. 0029, i.e. routing module sends the database query to the database).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to include generate a modified query including the decrypted data part; generate a database (Martino: para. 0027).

As per claim 20, Ahmed, Zane, Samar, and Martino discloses the system of Claim 16. wherein the DBMS further includes a results handler configured to:
Samar further discloses receive a database query result (DB query result) from the database; and
            determine if a part of the DB query result is associated with sensitive data of the tenant
system (Samar: para. 0010-0012, 0046-0047, encrypting the sensitive information of the query).
            Same Motivation as claim 16 above. 

Claim Objections

Claims 4-5, 7, 12-13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the Terminal Disclaimer is filed.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

5/3/2021
/J.E.J/Examiner, Art Unit 2439                                



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439